Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 4/6/22 have been considered and found persuasive.  
2. 	The prior art, (U.S. Patent Application Publication No. 2019/0157405 Huang et al.) teaches a structure comprising: a plurality of gate structures; source and drain regions, (Figure 7 #321A-C), adjacent to respective gate structures, (Figure 7 #256A-B), of the plurality of gate structures; metallization features, (Figure 7 #344A), contacting selected source and drain regions, (Figure 7 #321A & C); and recessed metallization features, (Figure 7 #344B), contacting other selected source and drain regions, (Figure 7 #321B), but is silent with respect to a structure comprising: a gate structure comprising an active region; a gate contact contacting the gate structure; sidewall spacers surrounding the gate contact; source and drain regions adjacent to the gate structure; recessed metallization features in electrical contact with source and drain regions and adjacent to the gate structure; and contacts to the recessed metallization features.
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/18/22